DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a hydrogen gas mixing device comprising a hydrogen generation part, a mixing gas supply part, a gas mixing part, a dilution gas supply part, a valve circuit configured to dilute the hydrogen gas with the dilution gas by connecting a first path for the hydrogen gas and a second path for the dilution gas from the dilution gas supply part, wherein the dilution gas supply part is a pressure container, wherein the second path is connected to the mixing gas supply part and the pressure container, wherein the a switching part, which is configured to switch between the mixing gas supplied from the mixing gas supply part and the dilution gas stored in the pressure container, is provided in the second path.  While using either the nitrogen cylinder or the nitrogen source filtered from air would be obvious in the device of Ichinokiyama in view of Takeuchi and in further view of Harano, it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to have a valve configuration including a switching part to connect both sources of gas to the second path.  While shuttle valves exist, there is no suggestion in the prior arts of electrolysis or gas mixing to combine two similar gas sources in such a configuration.  CN 201524879, as submitted on Applicant's Information Disclosure Statement on 10 August 2022 discloses a reversing valve 15 that relies on pressure sensors 14 and a controller for operation ([46]; Fig. 1).  However, CN 201524879 pertains to an air supply systems ([2]) and discloses wherein the reversing valve 15 is supplied from two identical cylinders (16; Fig. 1) of the same gas, not a switching part configured to switch between the mixing gas supplied from the mixing gas part and the dilution gas stored in the pressure container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794